Citation Nr: 1340624	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-08 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability.

2.  Entitlement to service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability.
	

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen the Veteran's claim for service connection for a panic disorder.

The decision below addresses the application to reopen the claim.  The underlying question of entitlement to service connection for a panic disorder, to include as secondary to hyperthyroidism disability is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability; the Veteran did not perfect an appeal.

2.  Evidence received since the last final decision in April 2006 relating to service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability, is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 2006 RO decision that denied service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability, is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013); 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability, was initially denied by a rating decision dated April 2006, on the grounds that there was no nexus between the Veteran's panic disorder and his time in service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA has received San Diego VAMC treatment records, private medical records, and statements from the Veteran, his doctors, his ex-girlfriend, and his current girlfriend.  All medical reports and statements provide new and material evidence which may link the Veteran's current disability to his time in service or secondary to his service-connected disability.
New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Further, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

On review, the record contains new medical evidence regarding the Veteran's panic disorder.  The record also contains the Veteran's statements, his doctors' statements, and lay person statements that he has experienced anxiety and depression since being diagnosed with hyperthyroidism.  The Veteran and lay persons are competent to report the Veteran's continuing symptoms since being diagnosed with his service-connected disability.  See Shade, supra; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In sum, the Board finds that the Veteran has submitted new and material evidence.  This new evidence relates to a material fact that is necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Also, it raises a reasonable possibility of establishing the claim.  Id.  Specifically, the Veteran's claim was previously denied because there was no nexus relating the panic disorder to service.  However, the new evidence raises the possibility that the Veteran's psychiatric disorder may be related to his service-connected hyperthyroidism.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a panic disorder, to include as secondary to service-connected hyperthyroidism disability, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for a panic disorder.

A September 2011 VA examination was conducted in consideration for the Veteran's claim.  After examination, the examiner found that the Veteran's claimed anxiety and depression was less likely than not proximately due to or the result of his service-connected hyperthyroidism.  In support of his opinion, the examiner explained that the Veteran was diagnosed with Grave's disease (hyperthyroidism) 10 years ago, and the thyroid was ablated chemically.  The examiner stated that the Veteran has subsequently been on medicine for the hyperthyroidism and his thyroid tests have been consistently normal for years.  The examiner asserted that though complaints of depression and anxiety are common in the acute phase of hyperthyroidism and hypothyroidism, once treated they will generally resolve.  Also, the examiner indicated that there was no indication from the Veteran's current treating physicians that his difficulties were due to his thyroid disease that was treated and stable.  These assertions by the examiner were adequate; however, the examiner's opinion was incomplete in regards to evaluating for secondary service connection.  The examiner did not give a full opinion regarding secondary service connection, as he did not address whether it is at least as likely as not that the Veteran's current panic disorder is aggravated by his service-connected hyperthyroidism disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, considering the examiners failure to provide a complete opinion and rationale regarding direct service connection and secondary service connection, the Board finds that the September 2011 VA examination is inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

In sum, the claims file shall be returned to the September 2011 examiner, if available, in order to obtain an addendum opinion regarding whether the Veteran's current panic disorder is aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected hyperthyroidism disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the September 2011 VA examination and provided the opinion, if available.  The examiner must offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current panic disorder (to include anxiety and depression) is aggravated (permanently made worse) by his service-connected hyperthyroidism disability. 

In this regard, the examiner should consider the Veteran's VA medical treatment records; private medical records; all the statements regarding symptoms in service; and all the statements regarding continuous symptoms after service.  The rationale for the opinions must be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

2.  After any additional development deemed necessary based on the information received as a result of the above development has been complete, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


